—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 13, 1977, convicting her of robbery in the first degree, upon a jury verdict, and sentencing her to an indeterminate prison term of from 7 to 21 years. Judgment modified, as a matter of discretion in the interest of justice by reducing the sentence to an *972indeterminate term of imprisonment not to exceed three years. As so modified, judgment affirmed, and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. The court has reviewed an updated probation report. In view of the record made by this defendant while out on bail pending this appeal, we recommend that the Parole Board give early consideration to her release from the commitment on the sentence as modified. Martuscello, J. P., Latham, Rabin and Hawkins, JJ., concur.